Exhibit 32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION SARBAENES-OXLEY ACT OF 2002 In connection with the Quarterly Report of Freedom Environmental Services, Inc. (the ‘Company’) on Form 10-Q for the three months ended September30, 2008, as filed with the Securities and Exchange Commission on the date hereof (the ‘Report’), each of the undersigned officers of the Company certifies, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that to such officer’s knowledge: Section13(a) (1) The Report fully complies with the requirements of Section13 (a)of Section15 (d)of the Securities and Exchange Act of 1934: and (2) The information contained in the Report fairly presents, in all material respects, the consolidated financial condition and results of operations of the Company as of the dates and for the periods expressed in the Report. In accordance with the Exchange Act, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. Signatures Title Date /s/ Michael S. Borish Chairman, CEO and Acting CFO Michael S. Borish
